UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2013 Tribute Pharmaceuticals Canada Inc. (Exact name of registrant as specified in its charter) Ontario, Canada 0-31198 Not Applicable (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 151 Steeles Avenue East, Milton, Ontario, Canada (Address of principal executive offices and zip code) (519) 434-1540 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On May 15, 2014, Tribute Pharmaceuticals Canada Inc. (the “Company”) issued a press release announcing first quarter 2014 results.A copy of the Company’s press release is furnished as Exhibit99.1 to this Current Report on Form8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Tribute Pharmaceuticals CanadaInc. Press Release, dated May 15, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tribute Pharmaceuticals Canada Inc. Date:May 15, 2014 By: /s/Scott Langille Name: Scott Langille TitleChief Financial Officer 3
